DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a 371 of PCT/US18/63368 filed November 30, 2018, which claims the benefit under 35 U.S.C. §119 of U.S. Provisional Patent Application No. 62/593,580, filed December 1, 2017.
In view of the preliminary amendment filed August 5, 2020, claims 4, 7, 10, 15, 16, 18-20, 29, 30 have been cancelled. Claims 1-3, 5, 6, 8, 9, 11-14, 17, 21-28 are pending.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


4.	Claim 23 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In light of MPEP 2173.05(i), any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph as failing to comply with the written description requirement. Since applicants’ original disclosure does not have any basis for the negative limitation “the substitution is not a carboxyl, a carbonyl, an alcohol, or a thiol” as claimed in claim 23, the rejection set forth under 35 U.S.C. 112, first paragraph is proper. Applicants must recognize that it is unclear as to what the alternatives are for the recited negative limitation.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-3, 5, 6, 8, 9, 13, 14, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JAN et al., Synthesis and characterization of a trianionic pincer supported Mo-alkylidene anion and alkyne insertion into a Mo(IV)-Cpincer bond to form metallocyclopropene(η2-vinyl) complexes, J. Org. Che., 696(25):4079-4089 (2011).

    PNG
    media_image1.png
    723
    661
    media_image1.png
    Greyscale



Regarding claims 1, 3, 5, 6, 8, 9, JAN et al. (page 4084, Scheme 3, B) disclose compound B having chemical structure meeting the structural requirements (where R2 = Ar1 = Aryl) of the compounds as claimed. The R2 of JAN et al. is a 3,5 -bis(trifluoromethyl)  benzo group.

    PNG
    media_image2.png
    233
    287
    media_image2.png
    Greyscale



Regarding claim 13, 14, 17, JAN et al. (page 4084, Scheme 3) clearly disclose the process as claimed, where the claimed structure of claim 13 is the compound 2 disclosed in JAN et al.

    PNG
    media_image3.png
    237
    616
    media_image3.png
    Greyscale




Allowable Subject Matter
8.	Claims 2, 11, 12, 21, 22, 24-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. There is inadequate teaching in JAN et al., Synthesis and characterization of a trianionic pincer supported Mo-alkylidene anion and alkyne insertion into a Mo(IV)-Cpincer bond to form metallocyclopropene(η2-vinyl) complexes, J. Org. Che., 696(25):4079-4089 (2011), to teach the compounds in the inventions of claims 2, 11, 12, 21, 22, 24, 25.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/           Primary Examiner, Art Unit 1762                                                                                                                                                                                             
William K. Cheung, Ph. D.
Primary Examiner
April 20, 2021